DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/18/2022 has been entered. Claims 1, 17, 35 and 43 have been amended. Claims 1-48 are pending in this application out of which claims 8-14 and 23-29 are under withdrawn from further examination.

Response to Arguments
Applicant's arguments filed 01/18/2022, have been fully considered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Argument related to 112a: 
Examiner respectfully disagrees. 
For a negative limitation “non-zero”, the specification has to either explicitly recite the same limitation, or define a range that does not include zero. 
In the applicant’s arguments, they clearly stated that the weights range from [0-32], hence it is obvious to one with ordinary skills in the art to select non-zero only. This is not a support for the limitation that the weights have to be “non-zero”, on the contrary this clearly supports that the weights can be zeros. 
In addition, this range means that this is an obvious routine-optimization and that the specification does not specify reason or importance of selecting “non-zero” weights only.
Argument related to Zhao: 
The Zhao provisional application, for example, does not disclose or suggest that weights are calculated separately and for each individual sample of a prediction block, when applied to both an inter-prediction block and an intra-prediction block. Instead, the Zhao provisional describes determining weights for regions of a coding block. The coding block is at least 4x4, The Zhao provisional application, and the coding block is divided into four equal-area regions, meaning that each region is at least 2x2. Thus, determining weights for each region, per Zhao, would not result in calculating weights separately and for each individual sample of a prediction block, per amended claim 1. 
Section 2.5 of the Zhao provisional application is the only portion of the Zhao provisional 
application that describes the weights as cited in the Office Action. Thus, the Zhao provisional application fails to disclose or suggest the subject matter of amended claim 1 as quoted above. As noted above, the published Zhao application was filed after the effective priority date of Applicant's specification of November 16, 2018. Accordingly, Zhao fails to disclose or suggest the subject matter of Applicant's claim 1. 
For at least these reasons, amended claim 1 is patentable over Zhao. For at least similar reasons, the other pending claims as respectively amended are likewise patentable. Applicant therefore respectfully requests reconsideration and withdrawal of these rejections. 
Reply
Examiner respectfully disagree.
The broadest reasonable interpretation of the claim is two different weights for two pixels on two different locations “regions” of the block. Zhao teaches weights for each pixel of the block is set according to the position of this pixel, and these weights have different non-zero values for each region, which covers the broadest reasonable interpretation of the claim limitation of two different weights for two pixels at two different locations “regions”.
the independent claims did not use equation/formula/language of using different weights for each pixel over the region-based weights) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	However, it is obvious to move from region-based weight to pixel based weight, and to help advance the prosecution, the examiner uses another reference Mukherjee et al. (US 9374578 B1).

Argument related to Chen
Chen fails to disclose or suggest the subject matter of amended claim 1 emphasized above. One of ordinary skill in the art would not have found it obvious to modify the techniques of Chen to achieve the elements of amended claim 1. To the extent that Chen may describe using heights and widths of a block to calculate weights, such weights are for a hard mask binary weighting scheme, as described in Section 3.1 of Chen. That is, each weight for winter and wintra is either 0 or 1, as shown in Formula (6) of Chen. While Chen further describes a soft mask in Section 3.2 and Formula (7), Chen states that this soft mask is only applied to samples "around the partitioning line." By contrast, Applicant's claim 1 makes clear that the first and second weights have non-zero values for each sample of the prediction block. 
Chen does not disclose or suggest using the soft mask for all samples of the prediction block. Thus, one of ordinary skill in the art would not have found a reason to modify Chen to use the soft mask to calculate weights for each sample of the prediction block. Accordingly, Chen fails to disclose or suggest the subject matter of amended claim 1. 
Reply
Examiner respectfully disagree.
two different weights for two pixels on two different locations “regions” of the block. Chen teaches soft mask that is applied to samples "around the partitioning line.", by taking in consideration, the number of partitioning lines or edges (Fig. 4), with respect to a block size of 8x8 or 16x16, and considering the weighting function g() in Formula (7), applied to the pixels around these edges (Fig. 5 shows distance of 20 pixels in each direction before saturating to zero or 1), which covers the broadest reasonable interpretation of the claim limitation of two different weights for two pixels at two different locations “regions”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the independent claims did not use equation/formula/language of using different weights for each pixel in the block) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
As the applicant highlighted on the argument related to 112a, it is obvious to one with ordinary skills in the art to select to use “non-zero” weights only. The applicant did not provide any reasoning why it is not an obvious range optimization to one with ordinary skills in the art. Given that Chen teaches the “general condition of the claimed invention", finding optimal range of operation is not a new invention unless the applicant can point out a criticality for using that range. Since it has been 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 15-22 and 30-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specification [0111][0124]; Fig. 11-13: the weights are defined such that the weights are non-zero only for some samples within a certain distance (e.g., two or three sample values) of the diagonal line creating the two triangular partitions; while the claim language “the first and second weights have non-zero values for each sample of the prediction block”; which lacks written description.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 15-18, 21, 30-36, 39, 41-44 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukherjee et al. (US 9374578 B1), hereinafter Mukherjee.
Regarding claim 1,
Mukherjee teaches a method of coding video data, the method comprising: 
generating an inter-prediction block for a current block of video data; generating an intra-prediction block for the current block (“602” an inter prediction block for a block of a frame of a 
video stream is identified, “604” an intra prediction block associated with a block of a 
frame of the video stream is identified; Figure 6); 
determining a width of the current block and a height of the current block (At step 704, the block size of the current block  is identified);
generating a prediction block for the current block, comprising, separately and for individual each sample of the prediction block: calculating a first weight for the individual sample at a position of the individual sample in the prediction block, according to a function of the width of the current block, and the height of the current block, the first weight has a non-zero value; calculating a second weight for the individual sample at a position of the individual sample in the prediction block, according to a function of the width of the current block, and the height of the current block, the second weight has a non-zero value (Col. 11 and 12, teaches equation for pixel-based weights for intra-prediction W[i, j] and inter-prediction blocks “256- W[i, j]”, which is scaled according to the size of the block and shown in Table 1 as non-zeros); 
(Col. 11 and 12, teaches equation for pixel-based weights for intra-prediction W[i, j] and inter-prediction blocks “256- W[i, j]” combined to form the prediction pixel of the prediction block); 
wherein generating the prediction block comprises determining different first weights for at least two of the samples of the prediction block and determining different second weights for the at least two of the samples of the prediction block (Col. 11 and 12, teaches equation for pixel-based weights for intra-prediction W[i, j] and inter-prediction blocks “256- W[i, j]”, which is generated for each pixel of the prediction block);
and coding the current block using the prediction block (“610”, figure 6).

Regarding claim 2,
Mukherjee teaches all the features of claim 1, as outlined above.
Mukherjee further teaches wherein for each position, the sum of the first weight and the second weight is equal to an upper bound range value (Col. 11 and 12, teaches equation for pixel-based weights for intra-prediction W[i, j] and inter-prediction blocks “256- W[i, j]” ).

Regarding claim 5,
Mukherjee teaches all the features of claim 1, as outlined above.
Mukherjee further teaches wherein at least two positions correspond to different respective first weights and different respective second weights (Col. 11 and 12, teaches equation for pixel-based weights for intra-prediction W[i, j] and inter-prediction blocks “256- W[i, j]”, which is generated for each pixel of the prediction block).

Regarding claim 6, 
Mukherjee teaches all the features with respect to claim 1, as outlined above.
One interpretation of the claim that it depends on the input block(s) and the selected intra prediction mode, which might have only zero pixels (Implied).

Regarding claim 15,
Mukherjee teaches all the features of claim 1, as outlined above.
Mukherjee further teaches generating a residual block representing differences between the current block and the prediction block; and encoding the residual block (a prediction block is generated and subtracted from the block to be encoded to form a residual block representing the difference between the blocks.  The residual block can be further encoded to reduce the number of bits to be included in the output encoded video bitstream in comparison to encoding the original block while maintaining the quality of the decoded video stream, Col. 2, Lines 27-45).

Regarding claim 16,
Mukherjee teaches all the features of claim 1, as outlined above.
Mukherjee further teaches decoding the current block, comprising: decoding a residual block representing differences between the current block and the prediction block; and combining samples of the residual block with samples of the prediction block to produce a decoded current block (At step 1012, the block is reconstructed using its residual from the bitstream and the combined prediction block as part of the multistep decoding process as described in relation to FIG. 5, above., Col. 15, Lines 11-26; Fig. 10).

Regarding claims [17-18, 21, 30-31] “device”, [35-36, 39, 41-42] “mean plus function” and [43-44, 47] “CRM” are rejected under the same reasoning as claims [1-2, 4-5, 15-16] “method” respectively, Col. 16, Lines 33-42.

Regarding claim 32,
Mukherjee teaches all the features of claim 1, as outlined above.
Mukherjee further teaches a display configured to display the video data (Computing device 200 can also include one or more output devices, such as a display 228, Col. 4, Lines 21-31).

Regarding claim 33,
Mukherjee teaches all the features of claim 1, as outlined above.
Mukherjee further teaches one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Computing device 200 can also include one or more output devices, such as a display 228, Col. 4, Lines 21-31).

Regarding claim 34,
Mukherjee teaches all the features of claim 1, as outlined above.
Mukherjee further teaches the device comprises at least one of: an integrated circuit; a microprocessor; or a wireless communication device (Display 228 can be coupled to CPU 224 via bus 230, Col. 4, Lines 21-31; Col. 16, Lines 33-42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-22 and 30-48 are rejected under 35 U.S.C. 102(a)(1) as being obvious over Zhao et al. (US 20200154114 A1), hereinafter Zhao.
Regarding claim 1,
Zhao teaches a method of coding video data, the method comprising: 
generating an inter-prediction block for a current block of video data; generating an intra-prediction block for the current block (for intra-inter mode, one buffer is used to store the inter prediction values, and one additional buffer is added to store the intra prediction values [0041]-[0042]); 
determining a width of the current block and a height of the current block (For those CBs with CB width and height larger than or equal to 4 [0039]; block size “width*height” [0129][0130]);
generating a prediction block for the current block, comprising, , separately and for individual each sample of the prediction block: calculating a first weight for the individual sample at a position of the individual sample in the prediction block, according to a function of the width of the current block, and the height of the current block, the first weight has a non-zero value; calculating a second weight for the individual sample at a position of the individual sample in the prediction block, according to a function of the width of the current block, and the height of the current block, the second weight has a non-zero value (The weightings “w_intra, w_inter” applied in multi-hypothesis are selected depending on the relative position of samples within the block [0044]; an example on [0039]; For those CBs with CB width and height larger than or equal to 4, weighting factor decrement rate that depends on block size [0129][0130]). 
applying the first weight to a sample at the position in the inter- prediction block to generate a weighted inter-prediction sample; applying the second weight to a sample at the position in the intra- prediction block to generate a weighted intra-prediction sample; and calculating a value for the individual sample at the position in the prediction block using the weighted inter-prediction sample and the weighted intra-prediction sample (Then, the combined prediction can be calculated by summing up the two weighted predictions and right-shifting 3 bits “weighted average” [0039]); 
wherein generating the prediction block comprises determining different first weights for at least two of the samples of the prediction block and determining different second weights for the at least two of the samples of the prediction block (detailed example shows two different weights for two pixels at different locations “regions”  [0039]).
and coding the current block using the prediction block (Fig. 6).
Please note: 
However, Zhao teaches the broadest reasonable interpretation of the claim limitation, and to help advance the prosecution, Zhao did not explicitly teach different weights for each pixel of the block. It is KSR obvious alternative to consider changes weights per pixel versus the region base “2x2” of Zhao.
Mukherjee can be used to teach these weights and the motivation will be to improve the formation of the prediction block (Mukherjee, Col. 2, Lines 46-62).

Regarding claim 2,
Zhao
Zhao further teaches wherein for each position, the sum of the first weight and the second weight is equal to an upper bound range value (Then, the combined prediction can be calculated by summing up the two weighted predictions and right-shifting 3 bits “weighted average” [0039]).

Regarding claim 3, 
Zhao teaches all the features with respect to claim 2, as outlined above. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Zhao. The motivation for such an addition would be an obvious alternative for the range of weights before normalization to be in the range of 32 considering an integer implementation of 5 or 6 bits accuracy for the weight, specifically to represent varies block sizes (for example Zhao [0004], where nScale is used to specify the weighting factor decrement rate, and "32").

Regarding claim 4,
Zhao teaches all the features of claim 1, as outlined above.
Zhao further teaches the intra-prediction block comprises performing position dependent intra prediction combination (PDPC) following intra- prediction to generate the intra-prediction block (A position dependent intra prediction combination “PDPC” method is an intra prediction method which invokes a combination of the un-filtered boundary reference samples and HEVC style intra prediction with filtered boundary reference samples [0105]).

Regarding claim 5,
Zhao
Zhao further teaches wherein at least two positions correspond to different respective first weights and different respective second weights (detailed example [0039]).

Regarding claim 6, 
Zhao teaches all the features with respect to claim 1, as outlined above.
One interpretation of the claim that it depends on the input block(s) and the selected intra prediction mode, which might have only zero pixels (Implied), for example Zhao [0035]). Another interpretation is to return to the well-known operating mode and select between intra/inter prediction for the whole block (Obvious/well-known in the art).

Regarding claim 7, Zhao teaches the weight average for combining intra-inter prediction which can be obviously yield the equation of claim 7, with intraPred(x,y), instead of intraPredPDPC.
Zhao further teaches the intra-prediction block comprises performing position dependent intra prediction combination (PDPC) following intra- prediction to generate the intra-prediction block (A position dependent intra prediction combination “PDPC” method is an intra prediction method which invokes a combination of the un-filtered boundary reference samples and HEVC style intra prediction with filtered boundary reference samples [0105]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Zhao. The motivation for such an addition would be to apply boundary filters for intraprediction mode (Zhao [0105]-[0107]).

Regarding claim 15,
Zhao
Zhao further teaches generating a residual block representing differences between the current block and the prediction block; and encoding the residual block (Fig. 4).

Regarding claim 16,
Zhao teaches all the features of claim 1, as outlined above.
Zhao further teaches decoding the current block, comprising: decoding a residual block representing differences between the current block and the prediction block; and combining samples of the residual block with samples of the prediction block to produce a decoded current block (Fig. 3).

Regarding claims [17-22, 30-31] “device”, [35-42] “mean plus function” and [43-48] “CRM” are rejected under the same reasoning as claims [1-7, 15-16] “method” respectively.
Regarding claims 32-34 define standard features of a device being able to decode/encode, display, transmit receive video (obvious/well-known, for example Zhao Fig. 1 and 14).

Claims 1-3, 5-6, 15-19, 21, 30-37, 39 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable by Chen et al. (Yue Chen, Debargha Mukherjee, Jingning Han, Kenneth Rose, “Joint inter-intra prediction based on mode-variant and edge-directed weighting approaches in video coding", IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), May 2014) hereinafter Chen.
Regarding claim 1,
Chen teaches a method of coding video data, the method comprising: 
generating an inter-prediction block for a current block of video data; generating an intra-prediction block for the current block; determining a width of the current block and a height of the current (Section 3.1, equation 5, teaches edges by the function of a line: f(x,y) depends on width “w” and height “h” of the block); 
generating a prediction block for the current block, separately and for individual each sample of the prediction block: calculating a first weight for the individual sample at a position of the individual sample in the prediction block, according to a function of the width of the current block, and the height of the current block; calculating a second weight for the individual sample at a position of the individual sample in the prediction block, according to a function of the width of the current block, and the height of the current block (similar to the approach in Sec.2, a 1-D soft step weighting function g(t) “see Fig. 5” is designed to combine inter and intra predictions smoothly around the partitioning line while still retaining the binary weighting scheme for pixels far away. Specifically, to generate 2-D prediction, the inter and intra predictors for each pixel (x, y) within a block are combined with weights Wintra and Winter = 1 - Wintra; Section 3.2; Introduction; equation 1; equation 7, teaches Wintra depends on f(x,y), and hence depends on w and h of the block); 
Chen further teaches soft mask (Section 3.2), this soft mask is applied to samples "around the partitioning line." Taking in consideration, the number of partitioning lines or edges (Fig. 4), with respect to a block size of 8x8 or 16x16, and considering the weighting function g() (Equation 7) applied to the pixels around these edges (Fig. 5 shows distance of 20 pixels in each direction before saturating to zero or 1); it is implied/obvious to have a non-zero weights for all the pixels of the blocks. This soft weighting enables efficient recoup the benefits of fine geometric partitioning with only a few coarse partitions (section 3.2).
applying the first weight to a sample at the position in the inter- prediction block to generate a weighted inter-prediction sample; applying the second weight to a sample at the position in the intra- prediction block to generate a weighted intra-prediction sample; and calculating a value for the individual sample at the position in the prediction block using the weighted inter-prediction (Section 3.3 discloses the combined weighted intra/inter prediction using a soft mask as disclosed in section 3.2; Introduction; equation 1).
wherein generating the prediction block comprises determining different first weights for at least two of the samples of the prediction block and determining different second weights for the at least two of the samples of the prediction block (Fig. 4; Section 3.1; Soft weighting changes with the argument representing the distance to the edge along the direction perpendicular to the partitioning line. equation 7; Fig. 5; Section 3.2).

Regarding claim 2,
Chen teaches all the features of claim 1, as outlined above.
Chen further teaches wherein for each position, the sum of the first weight and the second weight is equal to an upper bound range value (In our experiments, we limited the maximum overhead size to 5 bits for 32 possible partitions, thus the slopes a1/a3 are chosen from a small set {0, ±1, ±0.5, ±2}; Section 3.2 … weights Wintra and Winter = 1 - Wintra; Section 3.2).

Regarding claim 3,
Chen teaches all the features with respect to claim 2, as outlined above. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Chen. The motivation for such an addition would be an obvious alternative for the range of weights before normalization to be in the range of 32 considering an integer implementation of 5 or 6 bits accuracy for the weight, specifically to represent varies block sizes (Obvious/well-known in the art, for example Zhao [0004], where nScale is used to specify the weighting factor decrement rate, and "32").
Regarding claim 5,
Chen teaches all the features of claim 1, as outlined above.
Chen further teaches wherein at least two positions correspond to different respective first weights and different respective second weights (Fig. 4; Section 3.1; Soft weighting changes with the argument representing the distance to the edge along the direction perpendicular to the partitioning line. equation 7; Fig. 5; Section 3.2).

Regarding claim 6, 
Chen teaches all the features with respect to claim 1, as outlined above.
One interpretation of the claim that it depends on the input block(s) and the selected intra prediction mode, which might have only zero pixels (Implied). Another interpretation is to return to the well-known operating mode and select between intra/inter prediction for the whole block (Obvious/well-known in the art).

Claims 15-16, 30-31 and 41-42 are rejected under the same reasoning as claim 1, where they represented implied processing step for encoding/decoding under standards like HEVC disclosed by Chen. 

Regarding claims 32-34 define standard features of a device being able to decode/encode, display, transmit receive video (obvious/well-known, for example Zhao Fig. 14).

Regarding claims [17-19, 21] “device”, [35-37, 39] “mean plus function” and [43-45, 47] “CRM” are rejected under the same reasoning as claims [1-3, 5] “method” respectively.

s 3, 6, 19, 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee.
Regarding claim 3, 
Mukherjee teaches all the features with respect to claim 2, as outlined above. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Mukherjee. The motivation for such an addition would be an obvious alternative for the range of weights before normalization to be in the range of 32 considering an integer implementation of 5 or 6 bits accuracy for the weight, specifically to represent varies block sizes (for example Zhao [0004], where nScale is used to specify the weighting factor decrement rate, and "32").

Regarding claim 6, 
Mukherjee teaches all the features with respect to claim 1, as outlined above.
Another interpretation is to return to the well-known operating mode and select between intra/inter prediction for the whole block (Obvious/well-known in the art).

Regarding claims 19 “device”, 37 “mean plus function” and 45 “CRM” are rejected under the same reasoning as claim 3 “method”.

Claims 4, 7, 20, 22, 38, 40, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee / Chen in view Zhao.
Regarding claim 4 can be rejected, using Mukherjee/Chen in view of Zhao. The motivation for such an addition would be to apply boundary filters for intraprediction mode (Zhao [0105]-[0107]).

Regarding claim 7, Mukherjee/Chen teaches the weight average for combining intra-inter prediction which can be obviously used in the equation of claim 7, with intraPred(x,y), instead of intraPredPDPC.
Zhao further teaches the intra-prediction block comprises performing position dependent intra prediction combination (PDPC) following intra- prediction to generate the intra-prediction block (A position dependent intra prediction combination “PDPC” method is an intra prediction method which invokes a combination of the un-filtered boundary reference samples and HEVC style intra prediction with filtered boundary reference samples [0105]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Mukherjee or Chen. The motivation for such an addition would be to apply boundary filters for intraprediction mode (Zhao [0105]-[0107]).

Regarding claims [20, 22] “device”, [38, 40] “mean plus function” and [46, 48] “CRM” are rejected under the same reasoning as claims [4, 7] “method” respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419